Citation Nr: 9916218	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  93-25 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether an initial rating in excess of 10 percent for post-
operative degenerative joint disease of the left knee is 
warranted. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to December 
1966 and from June 1967 to March 1969.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1997 rating decision by the Roanoke, Virginia RO 
which granted service connection for post-operative 
degenerative joint disease of the left knee and assigned an 
initial rating of 10 percent.  The veteran appealed the 
initial rating assigned. 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  Post-operative degenerative joint disease of the left 
knee has not reduced flexion of the knee to less than 45 
degrees, nor has it limited extension of the knee by more 
than 10 degrees.

3.  The post-operative degenerative joint disease of the left 
knee is also manifested by no more than slight lateral 
instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for post-operative degenerative joint disease of the 
left knee, on the basis of limitation of motion have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, and 4.71a, Diagnostic Codes 5010, 5260, 
and 5261 (1998).

2.  The criteria for a separate initial evaluation of 10 
percent, and no more, for lateral instability as a residual 
of the veteran's post-operative degenerative joint disease of 
the left knee have been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§  4.71a, Diagnostic Code 5257 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served from June 1962 to December 1966 and from 
June 1967 to March 1969.

Service medical records for the veteran's first period of 
active service reflect that the veteran was seen in June 1965 
with complaints of pain and swelling in the left knee.  The 
veteran indicated that he had fallen.  Examination revealed 
some effusion.  The veteran was seen on several occasions in 
July and August 1965 with complaints of pain and swelling in 
the left knee.  He indicated that he had jumped from a truck 
and twisted his knee.  Upon examination, slight swelling with 
tenderness was noted.  Impression included mild strain of 
left knee.  In October 1965, the veteran was seen with 
complaints of swelling, stiffness and discomfort in the left 
knee.  In September 1966, the veteran was seen with 
complaints of pain and swelling in the left knee for the past 
year.  Examination revealed moderate effusion, tenderness 
over the medial collateral ligament, no instability, and no 
joint line tenderness.  Impression was strain of the medial 
collateral ligament.  In October 1966, examination revealed 
no effusion and full range of motion with pain at full 
flexion.  On examination for discharge from service in 
December 1966, no complaints or findings of a left knee 
disability were noted.  The veteran was found to be 
physically qualified for release from active duty.

Service medical records from the veteran's second period of 
active service note that the veteran was seen in July 1967 
for a check of the left knee.  The veteran's complaints of 
left knee pain and a history of left knee problems were 
noted.  In July 1968, the veteran was seen after his patella 
"went out of joint" when he was running.  Examination 
revealed minimal loose left cruciate.

Post-service private treatment records from Appalachian 
Regional Health Care note that the veteran underwent a medial 
meniscectomy in November 1979 following an injury to the left 
knee.  Anterior cruciate ligament reconstruction was 
performed in December 1982.  Treatment records indicate that 
the veteran was seen on several occasions between 1983 and 
1986 with complaints related to the left knee.  Impression 
included degenerative arthritis.

An August 1987 VA examination report notes findings of a 
number of well-healed longitudinal and transverse scars on 
the anterior surface of the left knee.  Examination revealed 
range of motion from 0 to 140 degrees.  Palpable and audible 
crepitance was noted on flexion and extension.  The examiner 
noted that the left knee appeared to be a stable joint.  The 
veteran reported that his left knee "swells with fluid" 
within 24 hours of jogging.  Diagnosis included residuals of 
trauma to the left knee.

Appalachian Regional Heath Care treatment records dated from 
1988 to 1989 note that the veteran was seen on several 
occasions with complaints of left knee pain.  Impression 
included degenerative joint disease and strain of the left 
knee.

A December 1992 VA examination report notes the veteran's 
complaints that his left knee "goes out of place," swells 
and becomes painful.  Examination revealed no swelling or 
edema.  Drawer's sign was negative.  Prominent tenderness of 
the medial epicondyle was noted.  The ligaments were noted to 
be intact and fairly stable.  Range of motion was from 0 to 
90 degrees.  Diagnosis included post-operative degenerative 
joint disease of the left knee with moderate osteoarthritis 
and limitation of range of motion.  

Appalachian Regional Heath Care treatment records dated from 
1993 to 1994 note that the veteran was seen on several 
occasions with complaints of left knee pain and swelling.  
Specifically, a November 1993 treatment record notes a 
finding of laxity in the left knee.  X-rays revealed 
extensive lipping and degenerative change.  A January 1994 
treatment record notes that the veteran was measured for a 
knee brace.

In a March 1997 letter, J. Thomas Hulvey, M.D., reported that 
it appeared that the injuries which the veteran sustained in 
service in September 1966 were very consistent with the 
findings noted when he performed surgery on the veteran in 
1979 and 1982.   In all likelihood it was on that occasion 
that the veteran sustained the anterior cruciate injury which 
set the stage for the progressive problems that he had.

By rating decision dated in April 1997, the RO granted 
service connection for post-operative degenerative joint 
disease of the left knee, evaluated as 10 percent disabling, 
effective March 29, 1991.  The veteran appealed.

A June 1997 treatment record from J. Thomas Hulvey, M.D., the 
veteran's private physician, notes the presence of 
degenerative changes in the left knee.  Dr. Hulvey stated, 
"I think at some point [the veteran] will come to a total 
joint replacement, but he has held up awfully well 
considering the nature of his problem."

VA outpatient treatment records dated in 1996 were received 
in August 1997.  These treatment records note that the 
veteran was seen with complaints of left knee swelling and 
pain.  Specifically, June 1996 treatment reports note the 
veteran's complaints of episodic pain and swelling in the 
left knee.  A history of left knee surgery was noted.  
Examination revealed full range of motion.  Impression was 
old trauma to knee.  A July 1996 treatment record notes 
findings of effusion, medial joint line tenderness, and mild 
pseudo laxity.  Impression was degenerative joint disease.  
An August 1996 treatment record notes that the veteran was 
fitted for an elastic knee support.

A March 1998 VA examination report notes the veteran's 
complaints of chronic left knee pain and swelling.  The 
veteran indicated that the pain is aggravated by long walking 
and standing.  He further indicated that he wears an elastic 
brace about every other week.  He denied any history of 
dislocation or recurrent subluxation.  Examination revealed 
no acute distress.  The veteran was noted to walk with a limp 
to the left.  Scars compatible with surgery were noted on the 
left knee.  No deformity, discoloration, edema, tenderness, 
effusion, atrophy or crepitus was noted.  There was minimal 
medial laxity.  Range of motion was full.  X-rays revealed 
advanced degenerative joint disease and evidence of prior 
surgery.  Diagnosis was post-operative degenerative joint 
disease of the left knee.

Analysis

The veteran contends that his service-connected left knee is 
more disabling than currently evaluated.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible--
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In addition, VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran is currently assigned a rating of 10 percent 
under Diagnostic Code 5010, arthritis due to trauma.  
Applicable regulation states that traumatic arthritis 
substantiated by x-ray findings will be rated as degenerative 
arthritis.  38 C.F.R. Part 4, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved, 
in this case the knee.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group or minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003.  

Applicable regulation provides that the veteran's knee 
disability may be rated on the basis of limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261.  The 
Rating Schedule provides that flexion of the leg limited to 
60 degrees warrants a noncompensable rating, flexion limited 
to 45 degrees warrants a 10 percent rating, flexion limited 
to 30 degrees warrants a 20 percent rating, and flexion 
limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).  The rating 
schedule also provides that extension limited to 5 degrees 
warrants a noncompensable rating, extension limited to 10 
degrees warrants a 10 percent rating, extension limited to 15 
degrees warrants a 20 percent rating, and extension limited 
to 20 degrees warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1998).  Flexion of the knee to 
140 degrees is considered full and extension to 0 degrees is 
considered full.  See 38 C.F.R. § 4.71, Plate II.  Functional 
loss, which is the inability to perform the normal working 
movements of the body within normal limits, specifically due 
to pain and weakness on motion, should be considered in 
addition to the criteria set forth in the appropriate 
Diagnostic Codes of the Schedule when ascertaining the 
severity of musculoskeletal disabilities.  38 C.F.R. § 4.40 
(1998); see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

The Board notes the Court issued a decision recognizing a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, as in this case, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Court held that the 
significance of this distinction was that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra.  Since the 
veteran's notice of disagreement expressed dissatisfaction 
with the initial rating decision granting service connection 
for the left ankle disability, the veteran's claim must be 
considered pursuant to the provisions of Fenderson.  The 
issue on appeal has been recharacterized accordingly.

The Board concludes that the veteran's current evaluation of 
10 percent fully contemplates the level of disability due to 
his service-connected post-operative degenerative joint 
disease of the left knee.  The outpatient treatment notations 
and the VA examination reports all fail to disclose any 
objective findings of flexion of the knee reduced to less 
than 45 degrees or extension of the knee limited by more than 
10 degrees.  See Codes 5260 and 5261.  None of the 
examination reports or treatment records demonstrate 
limitation of motion to such an extent even with 
consideration of the symptoms of pain, weakness, fatigability 
and flare-ups.  Although the evidence does demonstrate that 
the veteran's left knee disability is manifested by symptoms 
of pain and flare-ups, and he has missed some time from work, 
these factors are adequately represented by the currently 
assigned rating.  In arriving at this conclusion the Board 
has considered the propriety of "staged ratings" as 
mandated by the Court in the case of Fenderson v. West, 12 
Vet. App. 119 (1999).  However, there has been no significant 
difference in the level of disability throughout the years.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for an initial 
disability rating higher than 10 percent for post-operative 
degenerative joint disease of the left knee, based on 
limitation of motion.

The Board further notes that in addition to the above 
findings pertaining to pain on motion, VA examination also 
reflected that while there was no history of dislocation or 
recurrent subluxation, the veteran's post operative 
degenerative joint disease of the left knee was manifested by 
minimal medial laxity.  The record reflects that the veteran 
has undergone a medial meniscectomy and anterior cruciate 
ligament reconstruction which has been linked to his service 
connected injury.  Accordingly, the veteran is entitled to a 
separate evaluation under Diagnostic Code 5257 (impairment of 
the knee) for this additional impairment.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  However, in Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 
(impairment of the knee) was not predicated on loss of range 
of motion, 38 C.F.R. §§  4.40 and 4.45 do not apply.  

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  In a later opinion, the General Counsel 
noted that even if the claimant technically has full range of 
motion but motion is inhibited by pain, a compensable rating 
for arthritis under DC 5003 and section 4.59 would be 
available. VAOPGCPREC 9-98, August 14, 1998.

As discussed above the veteran is entitled to and in receipt 
of a 10 percent evaluation based on limitation of knee 
motion.  The Board finds, consistent with the opinions set 
forth above, that he also has additional knee disability 
manifested by no more than minimal medial laxity.  This 
disability is rated under Diagnostic Code 5257 which provides 
for rating other impairment of the knee.  Recurrent 
subluxation or lateral instability is rated 30 percent where 
severe, 20 percent where moderate and 10 percent where 
slight.  Resolving any doubt in the veteran's favor, we 
conclude that the objective finding more nearly approximate 
the criteria for slight instability, and no more, and the 
assignment of a separate initial 10 percent rating for this 
residual post operative knee impairment.



ORDER

An initial rating in excess of 10 percent for post-operative 
degenerative joint disease of the left knee is denied.

Entitlement to a separate initial rating of 10 percent for 
post-operative degenerative joint disease of the left knee, 
manifested by lateral instability, is warranted, subject to 
the law and regulations controlling the award of monetary 
benefits.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

